United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 22-1257
                     ___________________________

                             Harold Moses Covert

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

  Dexter Payne; Wendy Kelley; James Gibson; Brandon C. Carroll, Chief of
  Security, Varner Supermax, ADC; James Shipman, Deputy Warden, Varner
Supermax, ADC; Marshall Dale Reed, Chief Deputy Director, Varner Supermax,
ADC; James Plummer, Captain, Varner Supermax, ADC; Scott Taylor, Captain,
 Varner Supermax, ADC; Flora Washington, Classification, Varner Supermax,
   ADC; Rodney Brown, Lt., Varner Supermax, ADC; Mahoney, Lt., Varner
          Supermax, ADC; Mary Lloyd, Lt., Varner Supermax, ADC

                   lllllllllllllllllllllDefendants - Appellees

                Joseph Bivens, Lt., Varner Supermax, ADC

                          lllllllllllllllllllllDefendant

 Michael R. Demery, Lt., Varner Supermax, ADC; Walter Washington, Lt.,
 Varner Supermax, ADC; Telicia Mothershed, Sgt., Varner Supermax, ADC;
Missally Williams, “Simpson”, Sgt., Varner Supermax, ADC; Tashalia Dunlap,
Sgt., Varner Supermax, ADC; Roosevelt Jones, Sgt., Varner Supermax, ADC;
               Brandon Medders, Sgt., Varner Supermax, ADC

                   lllllllllllllllllllllDefendants - Appellees

          R. Owen, Grievance Coordinator, Varner Supermax, ADC

                          lllllllllllllllllllllDefendant
                   A. Cook, Corporal, Varner Supermax, ADC

                       lllllllllllllllllllllDefendant - Appellee

                   A. Lewis, Corporal, Varner Supermax, ADC

                             lllllllllllllllllllllDefendant

Johnson, Corporal, Varner Supermax, ADC; Glover, Corporal, Varner Supermax, ADC

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                      for the Eastern District of Arkansas
                                 ____________

                           Submitted: August 15, 2022
                             Filed: August 30, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Arkansas inmate Harold Covert appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. After careful review of the record
and the parties’ arguments on appeal, we conclude the grant of summary judgment
was proper for the reasons stated by the district court. See Morris v. Cradduck, 954


      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the recommendation of the Honorable Edie R. Ervin,
United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-
F.3d 1055, 1058 (8th Cir. 2020) (reviewing de novo grant of summary judgment).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                     -3-